DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 20 January 2022. Examiner acknowledges amendments to claims 1, 3, and 15, and cancellation of claims 11 and 16-18. Claims 1-3, 5-10, and 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting element” in claims 1 and 11, “light receiving element” in claims 1 and 11, “holding member” in claim 1, “signal processing unit” in claim 6, and “transmitting and receiving unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretation for claims that invoke 112(f) are as follows:
Regarding claim 1, “light emitting element” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the light emitting element as being “a light emitting diode” (Applicant’s Specification, Paragraph [0030]). For examination purposes, examiner has interpreted the light emitting element to be a light emitting diode, or an equivalent thereof.
Regarding claim 1, “light receiving element” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the light receiving element as being “a photodiode” (Applicant’s Specification, Paragraph [0030]). For examination purposes, examiner has interpreted the light receiving element to be a photodiode, or an equivalent thereof.
Regarding claim 1, “holding member” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the holding member as being “a portion of the device that is shaped to fit over the teeth, such as an integrally molded portion or a metal fitting that engages with the teeth” (Applicant’s Specification, Paragraph [0033]). For examination purposes, examiner has interpreted the holding member to be a portion of the device that is shaped to fit over the teeth.
Regarding claim 6, “signal processing unit” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the signal processing unit as being “the signal processing unit 4 is, for example, a signal processing circuit including a memory, a microprocessor, an analog-to-digital (A/D) converter, and the like” (Applicant’s Specification, Paragraph [0029]). For examination purposes, examiner has interpreted the signal processing unit to broadly encompass any microprocessor and/or CPU since the language is exemplary and says “and the like” and there are no specialized functions recited in the claim beyond “generates a data signal based on an output signal from the sensor”.
Regarding claim 6, “transmitting and receiving unit” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the transmitting and receiving unit as being “an antenna that performs wireless type data communication with a network connector 7 provided outside the biometric information detection module” (Applicant’s Specification, Paragraph [0029]). For examination purposes, examiner has interpreted the transmitting and receiving unit to be an antenna capable of performing wireless type data communication with a network, or an equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US-20190223751-A1) in view of Imran (WO-2012149227-A2, previously presented) and Rowe (US-20060110015-A1, previously presented).
Regarding claim 1, Weinstein teaches a biometric information detection device configured to be installed in an oral cavity, comprising: a sensor, a sealing member sealing the sensor (The wearable intraoral sensor also comprises a housing unit sealably coupled to the dental installation. The housing unit is configured to seal the electronics inside the housing unit. The transducer enclosure can be part of the sensor unit or the housing unit (Weinstein, Paragraph [0095])); and a holding member that is configured to be attached to one tooth or two adjacent teeth on only one of an upper jaw or a lower jaw and is able to hold the sealing member so as to be located between gums and a cheek (FIG. 9B depicts a side view of the wearable intraoral sensor in typodont 917, an anatomical model of a mouth, installed around molar 915. FIG. 9B shows adjacent tooth 916 and opposing tooth 914 (Weinstein, Paragraph [0188], Figures 9-9B), which reads on the 35 U.S.C. 112(f) interpreted structure), wherein an entire structure of the biometric information detection device is configured to be installed in only one lateral side of the oral cavity without extending to an opposite lateral side of the oral cavity (Weinstein, Figures 9-9B). However, while Weinstein discloses that the sensor measures oral analytes (In some embodiments, the sensor can measure analytes or other variables in an oral environment (Weinstein, Paragraph [0093])), Weinstein fails to explicitly disclose that the sensor includes a light emitting element that is able to emit light and a light receiving element that is able to receive the light emitted from the light emitting element, wherein the sealing member includes a first light-transmitting part that covers the light emitting element and is able to transmit the light and a second light-transmitting part that covers the light receiving element and is able to transmit the light, wherein the entire sealing member is transparent, wherein the light has a wavelength in a range between 400 nm and 1,000 nm, and wherein the light receiving element is configured to be able to receive the light.
Imran discloses a biometric information detection device for monitoring blood oxygen, wherein Imran further discloses a sensor including a light emitting element that is able to emit light and a light receiving element that is able to receive the light emitted from the light emitting element (The emitter is positioned to emit light onto oral tissue of the diver and the detector is positioned to detect light which is received from the oral tissue either by transmittance of light through the oral tissue or by reflection of light from the tissue (Imran, Paragraph [0007], Fig. 13); wherein emitter 412 may correspond to one more LED's and detector 413 may correspond to one or more photodiodes (Imran, Paragraph [0076], Fig. 13), which reads on the 112(f) interpreted structure of the light emitting element and light receiving element, respectively, as seen above), a sealing member which includes a first light-transmitting part that covers the light emitting element and is able to transmit the light and a second light-transmitting part that covers the light receiving element and is able to transmit the light, wherein the sealing member seals the sensors, and wherein an entirety of the sealing member is transparent (the emitter and detector may be…covered by an optically transparent layer used as moisture guard (Imran, Paragraph [0007]); wherein the optically transparent layer reads on both the first and second light-transmitting parts and is equivalent to Applicant’s sealing member), wherein the light receiving element is configured to be able to receive the light (Imran, Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Weinstein so as to incorporate that that the sensor includes a light emitting element that is able to emit light and a light receiving element that is able to receive the light emitted from the light emitting element, wherein the sealing member includes a first light-transmitting part that covers the light emitting element and is able to transmit the light and a second light-transmitting part that covers the light receiving element and is able to transmit the light, wherein the entire sealing member is transparent, and wherein the light receiving element is configured to be able to receive the light as taught by Imran so as to allow for the monitoring of blood oxygen (the emitted light is selected to measure blood oxygen saturation using a ratio of the intensity of the emitted light to the detected light (Imran, Paragraph [0007])) so as to determine when blood oxygen levels fall below a threshold determined to be unhealthy (The sounds may be used to communicate to the diver various biometric measurements made, for example, by the mouthpiece (e.g., blood oxygen saturation, pulse, etc.) as well as when those measurements cross a threshold (e.g., when blood oxygen levels fall below e.g., 95%) (Imran, Paragraph [0008])).
However, the combination of Weinstein in view of Imran fails to teach that the light has a wavelength of 400 nm or more and 1,000 nm or less. Rowe teaches that the light has a wavelength of 400 nm or more and 1,000 nm or less (suitable sources 310 include light emitting diodes ("LEDs"), lasers, laser diodes, quantum dots, filtered incandescent sources, and the like. In an embodiment where the detector 312 comprises a silicon-based sensor, the wavelengths of the light sources 310 may be chosen to lie in the range of approximately 350 nm to 1100 nm. In one embodiment, the light sources lie in the visible region of approximately 400-700 nm (Rowe, Paragraph [0058])) and that the light receiving element is configured to be able to receive the light with a selected wavelength (Paragraph [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitted by the biometric information detection device as taught by Weinstein in view of Imran to utilize the optical wavelengths as taught by Rowe as wavelengths of the disclosed range are strongly absorbed by blood (For example, wavelengths less than approximately 600 nm are strongly absorbed by blood, with particularly strong peaks at approximately 540 nm and 576 nm due to oxygenated hemoglobin (Rowe, Paragraph [0056])).
Regarding claim 2, Weinstein in view of Imran and Rowe teaches the biometric information detection device according to claim 1, wherein the sensor is configured to face the gums, but Weinstein fails to explicitly disclose wherein the light emitting element is configured to face the gums with the first light-transmitting part therebetween, and wherein the light receiving element is configured to face the gums with the second light-transmitting part therebetween (The sensor is comfortable for the user to wear long term, which involves optimizing the sensor-gum interface (Weinstein, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Weinstein in view of Imran so as to similarly incorporate that the light emitting element is configured to face the gums with the first light-transmitting part therebetween, and wherein the light receiving element is configured to face the gums with the second light-transmitting part therebetween as taught by Imran so as to allow for the light emitting element to transmit light and for the light receiving element to receive light in order to measure the blood oxygen of oral tissue (Emitter 412 and detector 413 are positioned in the mouthpiece 10 to emit light onto the diver's oral tissue OT, which can include either the gums or the inner cheek (Imran, Paragraph [0078]); the emitter and detector may be…covered by an optically transparent layer used as moisture guard (Imran, Paragraph [0007])).
Regarding claim 3, Weinstein in view of Imran and Rowe teaches the biometric information detection device according to claim 1, wherein the sensor is configured to face an inner surface of the cheek, but Weinstein fails to explicitly disclose wherein the light emitting element is configured to face an inner surface of the cheek with the first light-transmitting part therebetween, and wherein the light receiving element is configured to face an inner surface of the cheek with the second light-transmitting part therebetween (The sensor is comfortable for the user to wear long term, which involves optimizing the sensor-cheek interface (Weinstein, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Weinstein in view of Imran so as to similarly incorporate that the light emitting element is configured to face an inner surface of the cheek with the first light-transmitting part therebetween, and wherein the light receiving element is configured to face an inner surface of the cheek with the second light-transmitting part therebetween as taught by Imran so as to allow for the light emitting element to transmit light and for the light receiving element to receive light in order to measure the blood oxygen of oral tissue (Emitter 412 and detector 413 are positioned in the mouthpiece 10 to emit light onto the diver's oral tissue OT, which can include either the gums or the inner cheek (Imran, Paragraph [0078]); the emitter and detector may be…covered by an optically transparent layer used as moisture guard (Imran, Paragraph [0007])).
Regarding claim 5, Weinstein in view of Imran and Rowe teaches the biometric information detection device according to claim 1, further comprising a battery that is sealed with the sealing member and supplies power to the sensor (Housing unit 911 houses the other circuitry. In some embodiments, the conditioning circuitry is oriented near the transducer contained with transducer enclosure 913 on the buccal side of the wearable intraoral sensor. In some embodiments, the transmission, powering, and data storage electronics are oriented lingually towards the tongue (Weinstein, Paragraph [0188])).
Regarding claim 6, Weinstein in view of Imran and Rowe teaches the biometric information detection device according to claim 5, further comprising a signal processing unit that is sealed with the sealing member, and receives a supply of power from the battery and generates a data signal based on an output signal from the sensor (The transducers of this disclosure are low power, produce an easily readable signal, are small, are easily and inexpensively produced, and accurately sense in in-vivo conditions. The transducers comprise conditioning circuitry (also known as “signal processing” circuitry) (Weinstein, Paragraph [0108]); Weinstein, Paragraph [0188])), and a transmitting and receiving unit that is sealed with the sealing member and receives supply of power from the battery (In an embodiment with an active circuit, energy is provided by a chemical battery (nickel hydride batteries) to power the FET, amplify the signal from the FET, and transmit it to a smartphone or intermediate receiver via BLE (Bluetooth low energy), WLAN, Wi-Fi or ZigBee or another wireless communication technology described herein (Weinstein, Paragraph [0119]); Weinstein, Paragraph [0188], which reads on the 35 U.S.C. 112(f) interpreted structure), is able to transmit the data signal from the signal processing unit to an external device and receive a control signal from the external device (The radio transceiver module functions as both a receiver and transmitter which is the interface between the SOC and the external RF components and antenna (Weinstein, Paragraph [0194]), which reads on the 35 U.S.C. 112(f) interpreted structure).
Regarding claim 8, Weinstein in view of Imran and Rowe teaches the biometric information device according to claim 1, but Weinstein fails to explicitly disclose that the sensor is a pulse wave sensor, a pulse oximeter or a glucose sensor. Imran discloses the use of a pulse wave sensor, a pulse oximeter or a glucose sensor (Module 490 may also include algorithms for calculating the diver's a pulse rate based on variations in the diver's blood oxygen saturation (Imran, Paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Weinstein in view of Imran and Rowe so as to incorporate that that the sensor is a pulse wave sensor, a pulse oximeter or a glucose sensor as taught by Imran so as to allow for the monitoring of blood oxygen (the emitted light is selected to measure blood oxygen saturation using a ratio of the intensity of the emitted light to the detected light (Imran, Paragraph [0007])) so as to determine when blood oxygen levels fall below a threshold determined to be unhealthy (The sounds may be used to communicate to the diver various biometric measurements made, for example, by the mouthpiece (e.g., blood oxygen saturation, pulse, etc.) as well as when those measurements cross a threshold (e.g., when blood oxygen levels fall below e.g., 95%) (Imran, Paragraph [0008])).
Regarding claim 9, Weinstein in view of Imran and Rowe teaches the biometric information device according to claim 1, wherein the holding member and the sealing member are an integrally formed mouthpiece (The wearable intraoral sensor also comprises a housing unit sealably coupled to the molar band, thereby sealing the sensor unit inside the housing unit (Weinstein, Paragraph [0017])).
Regarding claim 10, Weinstein in view of Imran and Rowe teaches the biometric information device according to claim 1, further comprising another sensor configured to measure a physical quantity (The wearable intraoral sensor is configured to continually measure pH in the oral cavity (Weinstein, Paragraph [0017])).
Regarding claim 15, Weinstein in view of Imran and Rowe teaches the biometric information device according to claim 1, but Weinstein fails to explicitly disclose that the light has a wavelength of about 570 nm, or 600 to 1000 nm or about 750 nm. However, Rowe discloses that the selected wavelength is about 570 nm, or 600 to 1000 nm or about 750 nm (Rowe, Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitted by the biometric information detection device as taught by Weinstein in view of Imran and Rowe so as to utilize the selected wavelengths as taught by Rowe as wavelengths of the disclosed range are strongly absorbed by blood (Rowe, Paragraph [0056]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Imran and Rowe as applied to claim 1 above, and further in view of Walker (US 20140121471 A1, previously presented).
Regarding Claim 7, Weinstein in view of Imran and Rowe teaches the biometric information detection device according to claim 1, wherein in the current modification, the first light-transmitting part and the second light-transmitting part are taught to be transparent (the emitter and detector may be…covered by an optically transparent layer used as moisture guard (Imran, Paragraph [0007]); wherein the optically transparent layer reads on both the first and second light-transmitting parts), but Weinstein and Imran both fail to explicitly disclose that the first light-transmitting part and the second light-transmitting part are made of a thermoplastic polymer compound. However, Walker teaches that the first light-transmitting part and the second light-transmitting part are made of a thermoplastic polymer compound (lens elements may cover the illumination detector and illumination sources (Walker, Paragraph [0082]); wherein the lens elements 722 and 724a-d may be formed of thermoplastic epoxy (Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric information detection device of Weinstein in view of Imran so as to incorporate that the first light-transmitting part and the second light-transmitting part are made of the same compound as taught by Imran so as to allow for the sensor to be sealed from moisture and to allow for light transmission in order to determine blood oxygen from oral tissue (the emitter and detector may be…covered by an optically transparent layer used as moisture guard (Imran, Paragraph [0007]); Emitter 412 and detector 413 are positioned in the mouthpiece 10 to emit light onto the diver's oral tissue OT (Imran, Paragraph [0078]);). It would have also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first light-transmitting part and the second light-transmitting part as taught by Weinstein in view of Imran and Rowe such that the first and second light-transmitting parts are made of a thermoplastic polymer compound because Walker teaches a thermoplastic polymer compound is suitable for a light-transmitting part of the sensor comprising an LED and a photodiode (The covering 728 includes openings to expose the lens elements 722 and 724a-d (Walker, Paragraph [0084])).
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claim(s) 1 and those dependent therefrom (Applicant’s Remarks, Pages 6-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Weinstein is modified by Imran and Rowe so as to teach the amended limitations of claim 1 of a holding member that is configured to be attached one tooth or two adjacent teeth on only one of an upper jaw or a lower jaw and is able to hold the sealing member so as to be located between gums and a cheek, wherein an entire structure of the biometric information detection device is configured to be installed in only one lateral side of the oral cavity without extending to an opposite lateral side of the oral cavity (FIG. 9B depicts a side view of the wearable intraoral sensor in typodont 917, an anatomical model of a mouth, installed around molar 915. FIG. 9B shows adjacent tooth 916 and opposing tooth 914 (Weinstein, Paragraph [0188], Figures 9-9B)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zegarelli (US-20170347956-A1) discloses a biometric information detection device configured to be installed in an oral cavity, comprising: a light sensor (Suitable sensors include, but are not limited to light sensors (Zegarelli, Paragraph [0066])), a sealing member sealing the sensor (FIG. 3 illustrates an enlarged cross-sectional view of the portion of the oral appliance 30 and its contact points surrounding a tooth 32 and an interior surface 34 having at least one or more sensors and/or hydrogel 36 which extends up and contacts the gingival sulcus region 38 (Zegarelli, Paragraph [0068])); and a holding member that is configured to be attached to one tooth or two adjacent teeth on only one of an upper jaw or a lower jaw and is able to hold the sealing member so as to be located between gums and a cheek (Zegarelli, Paragraph [0068], Figure 3), wherein the sensor is configured to be located in only one lateral side of the oral cavity without extending to an opposite lateral side of the oral cavity (Zegarelli, Figure 6A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791